DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 11-20 and 31-46 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/03/2020, 08/10/2020, and 12/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #5833 (see [0380]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). 
Correction of the following is required: 

The claims call for the limitations “detection device PCB” (in at least claim 11) and “position sensing device” (in at least claim 35). The specification fails to provide clear support for said “detection device PCB” and “position sensing device”. In other words, the specification does not allow the meaning of the respective terms in the claims to be ascertainable by reference to the description. To overcome this objection, applicant should:
	(A) clarify the record by amending the written description such that it expressly recites what structure performs the function recited in the claim elements in a manner that does not add prohibited new matter to the specification; or 
(B) state on the record what structure performs the functions recited in the means- (or step-) plus-function limitations. 

See 112 section below, and MPEP, 37 CFR 1.75(d)(1).

Claim Objections
Claim(s) 37 is/are objected to because of the following informalities:  
In claim 37, line 1, “The home appliance of claim 36, the door frame comprises a lower cap …” should read “The home appliance of claim 36, wherein the door frame comprises a lower cap …”.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	knock detection device in at least claim 11.
b.	detection device PCB in at least claim 11.
c.	position sensing device in at least claim 35.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Knock detection device is interpreted to cover a microphone as per [0031] of the specification; and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-20 and 31-46 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 11, 35, and 42 each recites the limitation “detection device PCB”, which is indefinite as it is unclear which particular structure the applicant is referring to as “detection device PCB”. The specification is devoided of adequate structure for the claimed detection device PCB. The use of the term “detection device PCB” is not adequate structure for performing the function of detection because it does not describe a particular structure for performing said function. Because the specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structure perform the claimed function, the claim is indefinite.

	Similarly, the limitation “position sensing device” found in each of claims 35 and 42. Because the specification is devoided of adequate structure for the claimed position sensing device; said claims are indefinite.

Claim 11 also calls for the limitation “a main control part” in line 11; which limitation is indefinite as it is unclear what the applicant is referring to by a main control part. The specification does not provide an adequate structure for the term “main control part”; and said term does not points to a known structure in the art. Accordingly, an ordinary skill artisan would not reasonably appraise the scope of the invention, given that further guidance, outside of the application disclosure, will be required to grasp the scope of “main control part” and the thus the scope of the claim 11.

Claim 35 recites the same limitation of “main control part”. Claim 35 is also indefinite for the aforementioned reasons; and claim 35 should be addressed accordingly.

	Claim 11 further calls for the limitation “the lighting unit” in line 11, which limitation lacks antecedent basis.
	If applicant is attempting to reference the “light unit” of lime 3 of claim 11, applicant is encouraged to maintain a consistent terminology so as to avoid indefiniteness issues.
	
A similar issue is also found in independent claim 35 with the recitation “a light unit” in line 3 and “the lighting unit” in line 12. Claim 35 should be addressed accordingly.

Similar issues are found in claims 17-18 and 44-45, with each of these claims reciting “the lighting unit”. These claims should be addressed accordingly.

	Claim 11 also calls for the limitation “wherein the detection device PCB is adjacent to the knock detection device than the main control part” (see last two lines of claim 11); which limitation is indefinite as it does not properly set forth the comparative form. The word “more” should be incorporated before the “adjacent” for a correct comparative form sentence.
	
	A similar issue is found in claim 35 with the recitation “wherein the detection device PCB is adjacent to the detection device PCB than the main control part”. The word “more” should be incorporated before the “adjacent” for a correct comparative form sentence. Claim 35 is also indefinite and should be addressed accordingly.

	Claim 35 calls for the limitation “a front panel … having a see-through area in which having a color or a mirror surface;” in lines 6-7, which phrase is not understood, making the claim indefinite.

Claim(s) 12-20, 31-34, 36-41, and 43-46 is/are indefinite for their dependency on an indefinite base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Rogers (US 6059420 A) discloses a home appliance #100, comprising: a cabinet forming an inner space; a light unit #12 disposed within the inner space; a door hinged to the cabinet to cover the inner space, the door including a door frame having an opening; a front panel configured to cover the opening and having a see-through area including a color or a mirror surface (abstract); a knock detection device #40 configured to detect a user input on the front panel (col. 2, L 60 – col. 3, L 3).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763